Title: To James Madison from William Jones, 7 February 1814
From: Jones, William
To: Madison, James


        
          Treasury DepartmentFebruary 7th. 1814
          Sir
        
        In conformity with the resolution of the House of Representatives of the 30th. of July 1813. copies have been prepared at the Treasury, of the accounts in detail of the different ministers plenipotentiary, envoys extraordinary, secretaries of legation, and consuls appointed under the authority of the United States from the commencement of the present government: also, accounts of the expenses incurred in the treaty with Algiers and the payments which have been made under that treaty: and accounts of all other expenditures in relation to the Barbary Powers including

those occasioned by the war with Tripoli, and the making of peace with that regency:
        Which several accounts I have the honor to transmit herewith, for the information of the House of Representatives. I have the honor to be with the greatest respect Sir, Your Obedient Servant
        
          W Jones
          Acting Secy. of the Treasury
        
      